Exhibit 10.2

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement, dated as of July 27, 2012 (this “Agreement”), is
made by and between Comarco, Inc., a corporation incorporated under the laws of
the State of California (the “Company”) and Broadwood Partners, L.P., a limited
partnership organized and existing under the laws of the State of Delaware (the
“Purchaser”). The Company and the Purchaser are individually referred to herein
as a “Party” and collectively, as the “Parties.” Unless otherwise defined
herein, terms defined in the Loan Agreement (as hereinafter defined) shall have
the same meanings when used herein.

RECITALS

WHEREAS, pursuant to that certain senior secured six month term loan agreement,
dated the date hereof, by and among the Company, as borrower, Comarco Wireless
Technologies, Inc., a corporation incorporated under the laws of the State of
Delaware, as guarantor (the “Guarantor”), and the Purchaser, as lender (the
“Loan Agreement”), the Purchaser has agreed to provide to the Company a senior
secured loan in the principal amount of up to Two Million United States Dollars
(US$2,000,000) (the “Loan”) and the Company has agreed to repay the Loan
pursuant to the terms and conditions therein contained, which Loan is evidenced
by that certain promissory note dated as of the date hereof made by the Company
in favor of Purchaser (the “Note”);

WHEREAS, as a condition precedent to the effectiveness of the Loan Agreement,
the Parties have agreed to enter into this Agreement, pursuant to which the
Purchaser hereby agrees to purchase and the Company hereby agrees to sell, in an
amount to be hereinafter determined by the Company in its sole discretion, up to
Three Million (3,000,000) shares (in full or a fractional amount thereof; such
amount, the “Shares” and each a “Share”) of the Company’s common stock, $0.001
par value per share (the “Common Stock”), at a purchase price of One United
States Dollar (US$1.00) per Share, for an aggregate purchase price of up to
Three Million United States Dollars (US$3,000,000);

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the U.S. Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “1933 Act”);

WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Shares and the Purchaser desires to purchase the Shares as set forth on the
terms and conditions provided herein.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
agree as follows:

1. Purchase and Sale of the Shares.

(a) Purchase and Sale. The Company hereby agrees to sell, in an amount to be
hereinafter determined by the Company in its sole discretion, up to Three
Million (3,000,000) shares of the Company’s Common Stock to the Purchaser and
the Purchaser hereby agrees to purchase from the Company the Shares made
available by the Company for purchase by the Purchaser, subject to the terms and
conditions herein contained. The Company and the Purchaser are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration pursuant to Section 4(2), Section 4(6), Regulation
D and/or Regulation S as promulgated by the Commission under the 1933 Act.

(b) Purchase Price and Closing. The purchase price for each Share is One United
States Dollar (US$1.00) per Share (the “Purchase Price”), or an aggregate
purchase price of up to Three Million United States Dollars (US$3,000,000),
subject at all times to the terms and conditions contained in Section 5 hereof.
The closing of the purchase and sale of the Shares (the “Closing”) shall be no
later than the Maturity Date under and pursuant to the Loan Agreement, as the
same may be amended from time to time (the “Closing Date”). Subject to the terms
and conditions of this Agreement, at the Closing, the Purchaser shall pay to the
Company (x) the Purchase Price multiplied by the number of Shares to be made
available by the Company for purchase by the Purchaser at the time of Closing,
minus (y) the amount of principal and interest outstanding under and pursuant to
the Loan Agreement and the Note at the time of Closing (such amount, the
“Aggregate Purchase Price”), by either certified check or wire transfer, in
immediately available funds, and the Company, immediately upon receipt of such
sum, shall deliver to the Purchaser one share certificate representing the
Shares purchased. Notwithstanding anything contained herein to the contrary, in
the event that the Aggregate Purchase Price is less than the amount of principal
and interest outstanding under and pursuant to the Loan Agreement and the Note
at the time of Closing, the remaining amount of principal and interest shall
remain due and owing under the Loan Agreement and the Note.

(c) Warrant. In sole consideration of the Purchaser entering into this Agreement
(and not in consideration of any purchase of Shares that may hereinafter be
completed), the Company shall issue, on the date hereof, a common stock purchase
warrant, substantially in the form attached to the Loan Agreement as Exhibit F,
in favor of the Purchaser, pursuant to which the Company shall grant the
Purchaser the right to purchase 1,250,000 shares of the Company’s Common Stock
at the per share price of One United States Dollars (US$1.00).

2. Conditions Precedent to Closing. The obligation of the Purchaser to purchase
the Shares made available by the Company for purchase by the Purchaser is
subject to the satisfaction of the following conditions precedent at or before
the Closing Date, to the satisfaction of the Purchaser in its sole discretion:

(a) Covenants. The Company complies with the covenants contained in Article V of
the Loan Agreement; and

 

2



--------------------------------------------------------------------------------

(b) Maximum Offering Price: The Company shall not (and shall provide evidence to
the Purchaser that it has not), at any time prior to the Maturity Date, raise
capital in any form, including, but not limited to, pursuant to a sale of Common
Stock, derivative instruments, or other securities, at a price greater than One
United States Dollar (US$1.00) per share of Common Stock or convertible and/or
exercisable into a price greater than One United States Dollar (US$1.00) per
share of Common Stock; and

(c) Rights Offering. The Company shall use best commercial efforts (and shall
provide evidence to the Purchaser of the same) to raise capital pursuant to a
rights offering in which the Company shall issue rights to all of its existing
shareholders on a pro rata basis, permitting said shareholders to purchase
additional Common Stock, subject to the terms and conditions to be contained in
the documents to be hereinafter executed in connection herewith (the “Rights
Offering”); and

(d) Registered Offering. Provided that the Company fails to raise capital in
connection with the Rights Offering, the Company shall use best commercial
efforts (and shall provide evidence to the Purchaser of the same) to raise
capital pursuant to a public offering of shares of its Common Stock to
accredited investors, which such Common Stock shall be registered pursuant to
applicable securities laws, subject to the terms and conditions to be contained
in the documents to be hereinafter executed in connection herewith (the
“Registered Offering”); and

(e) Private Placement. Provided that the Company does not raise capital in
connection with the Rights Offering and the Registered Offering, the Company
shall use best commercial efforts (and shall provide evidence to the Purchaser
of the same) to raise capital pursuant to a private offering of shares of its
Common Stock to accredited investors, which such Common Stock shall be exempt
from registration pursuant to applicable securities laws, subject to the terms
and conditions to be contained in the documents to be hereinafter executed in
connection herewith.

For the purpose of Sections 2(c) and 2(d), “best commercial efforts” shall mean,
at a minimum, that Company management shall perform a diligent evaluation and
formally report in writing to the Company’s board of directors, or a special
committee thereof assigned for such purposes, with regard to the feasibility of
(i) filing an S-1 Registration Statement, or similar registration statement,
with the Securities and Exchange Commission, and (ii) completing a Rights
Offering or a Registered Offering, as applicable, prior to the Maturity Date.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as of the date hereof and as of the Closing Date
as follows:

(a) Organization and Standing: Articles and Bylaws. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of California and has all requisite corporate power and authority to carry
on its business as proposed to be conducted. The Company is duly qualified to do
business in each jurisdiction where the nature of its business or its ownership
or leasing of its properties makes such qualification necessary.

 

3



--------------------------------------------------------------------------------

(b) Corporate Power. The Company has all requisite corporate power to enter into
this Agreement and to sell and issue the Shares. This Agreement constitutes a
valid and binding obligation of the Company enforceable in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
moratorium, and other laws of general application affecting the enforcement of
creditors’ rights.

(c) Common Stock. As of the date hereof, the Company has 50,625,000 shares of
Common Stock authorized and 7,463,194 shares of Common Stock issued and
outstanding. Each issued and outstanding share of the Company’s Common Stock is
and will be, as of the Closing Date, validly authorized, validly issued, fully
paid and non-assessable, without any personal liability attaching to the
ownership thereof and has not and will not be issued in violation of any
preemptive rights of shareholders.

(d) No Conflict. The execution and delivery of this Agreement by the Company and
the performance by the Company of its obligations hereunder in accordance with
the terms hereof: (i) will not violate the organizational documents of the
Company; (ii) will not violate any decree or judgment of any court or
governmental authority applicable to or binding to the Company; (iii) will not
require the consent of any third party or governmental entity under any laws;
(iv) will not violate any laws applicable to the Company; and (v) will not
violate or breach any contractual obligation to which the Company is a party.

(e) No Broker. The Company has not taken any action that would give rise to any
claim by any person or entity for brokerage commissions, finder’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

(f) Litigation. No proceedings relating to the Shares are pending or, to the
knowledge of the Company, threatened before any court, arbitrator or
administrative or governmental body that would adversely affect the Company’s
right to transfer the Shares to Purchaser.

4. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as of the date hereof and as of the
Closing Date as follows:

(a) Acquisition for Investment. The Purchaser is acquiring the Shares solely for
its own account for the purpose of investment and not with a view to or for sale
in connection with distribution. The Purchaser does not have a present intention
to sell the Shares, nor a present arrangement (whether or not legally binding)
or intention to effect any distribution of the Shares to or through any person
or entity. The Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in the Shares and that it has been given
full access to such records of the Company and the subsidiaries and to the
officers of the Company and the subsidiaries and received such information as it
has deemed necessary or appropriate to conduct its due diligence investigation
and has sufficient knowledge and experience in investing in companies similar to
the Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company.

 

4



--------------------------------------------------------------------------------

(b) Sophistication. The Purchaser is a sophisticated investor, as described in
Rule 506(b)(2)(ii) promulgated under the 1933 Act and has such experience in
business and financial matters that it is capable of evaluating the merits and
risk of an investment in the Company.

(c) Opportunities for Additional Information. The Purchaser acknowledges that
its representatives have had the opportunity to ask questions of and receive
answers from, or obtain additional information from, the executive officers of
the Company concerning the financial and other affairs of the Company, and to
the extent deemed necessary in light of such Purchaser’s personal knowledge of
the Company’s affairs, such Purchaser has asked such questions and received
answers to the full satisfaction of such Purchaser, and such Purchaser desires
to invest in the Company.

(d) No General Solicitation. The Purchaser acknowledges that the Shares were not
offered to such Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

5. Make-Whole Rights. If the Company shall, at any time or from time to time
after the date hereof, but on or before the one year anniversary of the date
hereof, issue or sell, agree to issue or sell, or be deemed to have issued or
sold, any New Securities (as defined below), where the price per share paid upon
purchase or exercise is, or resultant upon conversion into Common Stock (taking
into account any and all warrants or other securities and other consideration
issued in connection therewith when determining the value of such price per
share; the “New Securities Share Price”) would be, less than One United States
Dollar (US$1.00), then as a condition precedent to any such issuance or sale (or
deemed issuance or sale), the Company shall, (i) in the event that the purchase
contemplated by this Agreement has previously been completed, be required to
issue to the Purchaser additional shares of Common Stock (the “Adjustment
Shares”) such that the Purchaser, upon receipt of the Adjustment Shares, will
have then received in aggregate the number of shares the Purchaser would have
received hereunder if the price per share of Common Stock had been equal to the
New Securities Share Price; or (ii) in the event that the purchase contemplated
by this Agreement has not been completed, the purchase price for each share of
Common Stock sold hereunder shall equal the New Securities Share Price. As used
herein, “New Securities” means shares of the Common Stock, any other securities,
options, warrants or other rights where upon exercise or conversion the
purchaser or recipient receives shares of the Common Stock, or other securities
with similar rights to the Common Stock, including without limitation pursuant
to the exercise or conversion of any Company Securities. Within thirty (30) days
of the sale or issuance of any such New Securities, the Company shall deliver to
the Purchaser certificates evidencing any Adjustment Shares the Purchaser is
entitled to pursuant to this Section 5, which Adjustment Shares shall be issued
free and clear of any encumbrances, and the Company shall so represent and
warrant to the Purchaser

 

5



--------------------------------------------------------------------------------

that such Adjustment Shares shall be, upon issuance thereof to the Purchaser,
duly authorized, validly issued, fully paid and non-assessable. Each Party to
the issuance of the Adjustment Shares shall take all such other actions as may
be reasonably necessary to consummate the transfer including, without
limitation, entering into such additional agreements as may be necessary or
appropriate.

6. Miscellaneous.

(a) Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the Parties hereto and their respective successors and assigns;
provided, however, that the Company shall not assign nor delegate any of the
obligations created under this Agreement without the prior written consent of
the Purchaser. The Purchaser shall have no restriction on assignment or
delegation of any obligations created hereunder.

(b) Notices. Any notice, request or other communication to be given or made
under this Agreement to the Parties shall be in writing. Such notice, request or
other communication shall be deemed to have been duly given or made when it
shall be delivered by hand, courier (confirmed by facsimile), or facsimile (with
a hard copy delivered within two (2) business days) to the Party to which it is
required or permitted to be given or made at such Party’s address specified
below or at such other address as such Party shall have designated by notice to
the Party given or making such notice, request or other communication, it being
understood that the failure to deliver a copy of any notice, request or other
communication to a Party to whom copies are to be sent shall not affect the
validity of any such notice, request or other communication or constitute a
breach of this Agreement.

For the Company:

Comarco, Inc.

25541 Commercentre Drive

Lake Forest, CA 92630

Facsimile: (949) 599-1430

Attention:Tom Lanni, President and CEO

with a copy (which shall not constitute notice) to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92651

Facsimile: (949) 823-5150

Attention: Ben A. Frydman

For the Purchaser:

Broadwood Partners, L.P.

c/o Broadwood Capital, Inc.

724 Fifth Avenue, 9th Floor

New York, NY 10019

Facsimile: (212) 508-5756

Attention: Neal C. Bradsher

 

6



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Lucosky Brookman LLP

33 Wood Avenue South, 6th Floor

Iselin, NJ 08830

Facsimile: (732) 395-4401

Attention: Joseph M. Lucosky, Esq. / Seth A. Brookman, Esq.

(c) Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by each
Party. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.

(d) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transaction is not affected in any manner materially adverse to any Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
in this Agreement are fulfilled to the extent possible.

(e) Fees and Expenses. The Purchaser shall receive, on or before the date
hereof, all fees and reimbursement for all expenses required to be paid by the
Company, including, but not limited to, all fees and expenses of the Purchaser’s
legal counsel.

(f) Counterparts; Facsimile Execution. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.

(g) Entire Agreement; Third Party Beneficiaries. This Agreement (i) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the Parties with respect to the transactions
contemplated herein and (ii) is not intended to confer upon any person other
than the Parties any rights or remedies.

 

7



--------------------------------------------------------------------------------

(h) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

[signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

COMARCO, INC.

By:  

 /s/ Thomas W. Lanni

Name:   Thomas W. Lanni

Title:   President and CEO

BROADWOOD PARTNERS, L.P.

By:  

 /s/ Neal C. Bradsher

Name:   Neal C. Bradsher

Title:   President, Broadwood Capital, Inc. (General Partner of Broadwood
Partners, L.P.)

 

9